DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Status of Claims
Claims 13, 15-18, and 20-25 are pending and under examination.
Claims 1-12, 14, and 19 have been canceled.

Response to Amendment
The claim amendments received on 08/24/2022 are accepted and the previous claim objections are withdrawn. However, new claim objections have been set forth.
New 112(a) rejections have been set forth in view of the amended claims.
The amended claims have overcome some of the 112(b) rejection previously set forth in the Final Rejection mailed on 05/27/2022. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 05/27/2022, the previous prior art rejection based on Pollack has been modified to address the amended claims (see below).

Claim Objections
Claim 15 is objected to because of the following informalities:  

Claim 15 recites “output timings of the synchronization signals”.  Claim 13 previously refers to “different timings” in line 9.  Applicants appear to be using different terminology/nomenclature to describe the same feature of the claimed invention.  The examiner requests applicants amend claim 15 to recite “the different timings of the synchronization signals” as previously recited in claim 13.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  13, 15-18, and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre‐AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre‐AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 13 lines 12-16 recites “the specimen containers are delivered from the analysis units to the specimen container buffer portion in response to the analysis units receiving the synchronization signals only in a case in which the control portion received the delivery request prior to outputting the synchronization signals”.  Support for the above claim limitation was not found in the originally filed disclosure.  Applicants disclose “The analysis units deliver the specimen containers starting from the synchronization signals when a delivery request of the specimen containers is output” in para. [0017] of the printed publication.  However, this does not provide support for where the specimen containers are delivered to (i.e. to the buffer portion).  Furthermore, figures 6-7 and 9-10, and paragraphs [0054-0061, 0069-0081], describe the control portion outputting synchronization signals 90s1-90s19 to the analysis units to perform delivery processes 90t1, 90t4, 90t5, 90t6, 90t8, 90t12, 90t16, 90t17, and 90t19of the specimen racks 5 to the plurality of analysis units; [0054, 0069].  However, the figures and written description do not disclose the specimen containers being delivered from the analysis units to the specimen container buffer portion.  Accordingly, claim limitation “the specimen containers are delivered from the analysis units to the specimen container buffer portion in response to the analysis units receiving the synchronization signals only in a case in which the control portion received the delivery request prior to outputting the synchronization signals” is new matter.  A similar rejection is made over claims 17 and 18 with respect to limitation “the plurality of analysis units deliver the specimen containers to the conveyance device”.
Claims 15-18, and 20-25 are also rejected by their dependency from claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-18, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 13 lines 6-11 recite “a control portion configured to output synchronization signals to all of the plurality of analysis units at different timings independently of the control portion receiving a delivery request from the analysis units during one operation cycle of the conveyance device”.  Claim 13 lines 22-25 then recite “the different timings of the synchronization signals are determined based on a length of a delivery process of each of the specimen containers, and the length of the delivery process is equal to the shortest analysis cycle divided by a total number of the analysis units in the automated analysis device”.  It is unclear how the synchronization signals are output to a subsequent analysis unit if a delivery request is not made by the preceding analysis units.  In other words, if a delivery request is not made by a particular analysis unit, then a delivery process would not occur and the subsequent synchronization signal would not be sent.  A similar rejection is made over claims 17 and 18 with respect to “when there is a delivery request for the specimen containers”.  However, figures 6-7 and 9-10, and paragraphs [0054-0061, 0069-0081] of applicants printed publication refer to delivery processes 90t1, 90t4, 90t5, 90t6, 90t8, 90t12, 90t16, 90t17, and 90t19 of the specimen racks 5 to the plurality of analysis units; [0054, 0069]. Additionally, para. [0058] of the printed publication states “as shown in FIG. 6, the control portion outputs the synchronization signal 90s4 to the analysis unit 3 immediately after a period assumed to be required for the delivery process of the specimen racks 5 to the analysis unit 2”.  The examiner suggests applicants amend claim 13 to include the limitation of the control portion configured to outputs the synchronization signal immediately after a period assumed to be required in a case where a delivery process does not occur, as described in para. [0058] of the printed publication.  
Claims 15-18, and 20-25 are also rejected by their dependency from claim 13.

Claim 13 lines 17-18 recite “the conveyance device operates in a same cycle as a first analysis unit having a shortest analysis cycle among the plurality of analysis units connected to each other”.  It is unclear as to the metes and bounds of the above claim limitation.  Specifically, “a shortest analysis cycle” relates to an intended use of an analysis unit based on the of the number of specimen containers delivered, the number and type of tests performed by the first analysis unit, and the rate of travel by the specimen containers from the specimen container buffer to the first analysis unit.  Claim 13 does not define a particular number of specimen containers delivered, a number or type of test performed, or a distance and time travel by the specimen containers, all of which are variables related to how the first analysis is used and would determine an amount of time required for a particular analysis cycle to be completed.  Because applicants have provided a relative relationship between the conveyance device operation cycle and a first analysis unit having a shortest analysis cycle, then it is unclear to a potential infringer what would or would not infringe on the claim since the scope of the claim relates to an intended use of the device which is not specifically defined by the claims.  However, claim 15 appears to clarify this by further defining “the control portion is configured to space output timings of the synchronization signals output to the plurality of analysis units based on a number of the analysis units”.  The examiner suggests applicants amend claim 13 to include the limitations of claim 15 to overcome the above rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13, 15-18, 20-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 2015/0118756; already of record – hereinafter “Pollack”).

Regarding claim 13, Pollack discloses an automated analysis device that analyzes specimens (Pollack; [0009]), the automated analysis device comprising: 
a plurality of analysis units that analyze the specimens (Pollack; fig. 5, #205, #205A, #205B, [0009, 0011, 0074]); 
a specimen container buffer portion that holds a plurality of specimen containers holding the specimens (Pollack; fig. 5, #220, [0009, 0078]); 
a conveyance device that delivers the specimen containers held in the specimen container buffer portion to the analysis units (Pollack; fig. 5, conveyance portion #206A connects buffer 220 to the main conveyance #200, [0074]); and 
a control portion configured to output synchronization signals to all of the plurality of analysis units at different timings independently of the control portion receiving a delivery request from the analysis units during one operation cycle of the conveyance device (Pollack discloses an internal handling mechanism within each analysis unit; [0075, 0184, 0193] and a central controller [0193].  The conveyance device 200 and the internal handling mechanism within each analysis unit being configured to coordinate with each other; [0075] such that the plurality of analysis units are configured to process a sample within a period of time that is less than a system cycle of the overall analyzer to allow synchronous operation of the analysis units in the analyzer; [0009, 0075]. The system cycle of the overall analyzer being defined as an amount of time for processing a sample by one of the plurality of analysis units and an amount of time for transporting the samples between two of the plurality of analysis units; [0009]. The individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Therefore, the control portion being configured to output synchronization signals to all of the plurality of analysis units at different timings since the operation cycles of each of the plurality of analysis units is asynchronous, and each of the plurality of analysis units are synchronous with an overall cycle of the analyzer which includes an amount of time for transporting samples along the conveyance device.  Pollack also discloses a fault tolerance allowing a module to skip a cycle should a conflict occur; [0185].  In this case, the analysis device would not send an input of a delivery request from the analysis unit during an operation cycle of the system since a sample container is not present in the analysis unit.  However, the control would still be in communication with the analysis unit at the end of the cycle to synchronize the next operation cycle), wherein 
the specimen containers are delivered from the analysis units to the specimen container buffer portion in response to the analysis units receiving the synchronization signals only in a case in which the control portion received the delivery request prior to outputting the synchronization signals (Pollack discloses that individual analysis units can implement efficiency techniques, such as parallelism or processing multiple samples within a cycle, to maximize throughput, even when the number of tests-per-sample varies from an expected amount; [0075] and that the buffer 220 stores analyzed samples after being processed by the analysis units [0078].  Accordingly, the control portion outputs synchronization signals and the specimen containers are delivered from the analysis unit to the specimen container buffer portion in response to the analysis units receiving the synchronization signals.  Each analysis unit uses a virtual queue to facilitate processing of the samples; fig. 11, [0179].  The controller schedules samples within the various queues, including adding or removing samples, the controller can determine which samples will be available for processing within the next two system cycles; [0181].  Accordingly, the control portion receives the delivery request prior to outputting the synchronization signals), 
the conveyance device operates in a same cycle as a first analysis unit having a shortest analysis cycle among the plurality of analysis units connected to each other (Pollack disclose the conveyance device 200 and the internal handling mechanism within each analysis unit being configured to coordinate with each other; [0075] such that the plurality of analysis units are configured to process a sample within a period of time that is less than a system cycle of the overall analyzer to allow synchronous operation of the analysis units in the analyzer; [0009, 0075]. The system cycle of the overall analyzer being defined as an amount of time for processing a sample by one of the plurality of analysis units and an amount of time for transporting the samples between two of the plurality of analysis units; [0009].  The individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Each analysis unit releases a sample to the conveyance device after being processed by an analysis unit; [0054, 0056, 0059, 0166, 0183].  Accordingly, the analysis unit having the short cycle releases the sample to the conveyance device for transport while another analysis unit having a longer analysis cycle continues to perform processing, thereby the conveyance device operating in a same cycle as the analysis unit having the shortest analysis cycle), and2Application No. 16/646,410 
Attorney Docket No. 108147.PD234USthe control portion is configured to output the synchronization signals to all of the plurality of analysis units at the different timings in the same cycle in which the conveyance device operates (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Each analysis unit releases a sample to the conveyance device after being processed by an analysis unit; [0054, 0056, 0059, 0166, 0183], and a system cycle of the overall analyzer is defined as an amount of time for processing a sample by one of the plurality of analysis units and an amount of time for transporting the samples between two of the plurality of analysis units; [0009]  Therefore, the control portion being configured to output synchronization signals to all of the plurality of analysis units at different timings since the operation cycles of each of the plurality of analysis units is asynchronous, and each of the plurality of analysis units are synchronous with an overall cycle of the analyzer which includes an amount of time for transporting samples along the conveyance device), and
the different timings of the synchronization signals are determined based on a length of a delivery process of each of the specimen containers (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Each analysis unit releases a sample to the conveyance device after being processed by an analysis unit; [0054, 0056, 0059, 0166, 0183], and a system cycle of the overall analyzer is defined as an amount of time for processing a sample by one of the plurality of analysis units and an amount of time for transporting the samples between two of the plurality of analysis units; [0009]  Therefore, the different timings of the synchronization signals being determined based on a length of a delivery process of each specimen container).
Pollack does not explicitly disclose the length of the delivery process is equal to the shortest analysis cycle divided by a total number of the analysis units in the automated analysis device.
However, Pollack does provide support for various track geometries, each configuration having a different distance between one or more analysis units (Pollack; figs. 2, 4A, & 4B, [0068, 0071-0072]) and controlling the acceleration and velocity of each sample container (Pollack; fig. 10, [0135]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control portion of Pollack, to have a configuration such that the acceleration and velocity of the sample container, based on the geometry and relative dimensions of the track, equal the shortest analysis cycle divided by a total number of analysis units, because Pollack discloses an operation cycle is a unit of time used by scheduling algorithms to allot processing time to modules for sample assays, which can be dynamic or fixed and can allow synchronous operation of the module in the analyzer and provide a reliable timing model for scheduling samples amongst multiple modules in the analyzer; [0075].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pollack specifically teaches various geometries and track configurations, controlling acceleration and velocity profiles of the samples, and having dynamic or fixed synchronous operations of the modules in the analyzer. 

Regarding claim 15, Pollack discloses the automated analysis device according to claim 13 above, wherein the control portion is configured to space output timings of the synchronization signals output to the plurality of analysis units based on a number of the analysis units (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Therefore, the control portion being configured to output synchronization signals at spaced out timings since the operation cycles of each of the plurality of analysis units is asynchronous).

Regarding claim 16, Pollack discloses the automated analysis device according to claim 13, wherein the control portion is configured to first output the synchronization signals to the first analysis unit having the shortest analysis cycle, and sequentially output the synchronization signals to another analysis unit other than the first analysis unit having the shortest analysis cycle (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Each analysis unit releases a sample to the conveyance device after being processed by an analysis unit; [0054, 0056, 0059, 0166, 0183], and after release of the sample, the analyzer is configured to request a next sample by communication with the control portion; [0184].  Therefore the analysis unit having the shortest cycle being configured to communicate with the control portion to output synchronization signals first since the analysis unit having the shortest analysis cycle releases the current sample and requests a next sample prior to another analysis unit having a longer analysis cycle).

Regarding claim 17, Pollack discloses the automated analysis device according to claim 15 above, wherein the plurality of analysis units delivery the specimen containers to the conveyance device only in a case in which the synchronization signals output by the control portion are received by the analysis units when there is a deliver request for the specimen containers (Pollack discloses when a sample is finished processing, the sample is released from the analysis unit to the conveyance device in response to a request from the controller; [0183]).  

Regarding claim 18, Pollack discloses the automated analysis device according to claim 16 above, wherein the plurality of analysis units delivery the specimen containers to the conveyance device only in a case in which the synchronization signals output by the control portion are received by the analysis units when there is a deliver request for the specimen containers (Pollack discloses when a sample is finished processing, the sample is released from the analysis unit to the conveyance device in response to a request from the controller; [0183]).  

Regarding claim 20, Pollack discloses the automated analysis device according to claim 13 above, wherein an analysis cycle of other analysis units besides the first analysis unit is not a common multiple of the shorter analysis cycle (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Furthermore, Pollack discloses the plurality of analysis units comprise a biochemical analyzer and an immunological analyzer; [0074]. Therefore each of the plurality of analysis units having an analysis cycle of the other analysis unit that is not a common multiple of the shortest analysis cycle, as described in para. [0036-0037] of Applicant(s) instant specification).  

Regarding claim 21, Pollack discloses the automated analysis device according to claim 13 above, wherein a number of analyses scheduled to be performed during a period that is a common multiple of analysis cycles of the plurality of the analysis units is 3% or more of a number of analyses per unit time required by the plurality of the analysis units (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Furthermore, Pollack discloses the plurality of analysis units comprise a biochemical analyzer and an immunological analyzer; [0074]. Therefore, the automated analysis device of Pollack being functionally capable of scheduling a number of analysis to be performed during a period that is a common multiple of analysis cycles of the plurality of analysis units is 3% or more of a number of analysis per unit time required by the plurality of analysis units, as described in para. [0036-0037] of Applicant(s) instant specification).  
Note: a number of analysis scheduled to be performed during a period that is a common multiple of analysis cycles of the plurality of analysis units is 3% or more of a number of analyses per unit time required by the plurality of analysis units” relates to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 24, Pollack discloses the automated analysis device according to claim 13 above, wherein the control portion and the specimen container buffer portion are provided in the conveyance device (Pollack discloses the conveyance device 200 and analysis units having the internal handling mechanism are adapted to coordinate; [0075]. The Examiner notes that in order for the conveyance device and analysis units to coordinate the conveyance device and analysis portion must comprise a control portion.  Pollack further discloses the buffer portion 220 is configured to input sample to the conveyance device 200; [0078], thereby having a portion in the conveyance device.)

Regarding claim 25, Pollack discloses the automated analysis device according to claim 13 above, wherein the analysis units include a unit that performs a biochemical analysis and a unit that performs an immune analysis (Pollack; fig. 5, #205A, #205, [0074]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack, and further in view of Akutsu (US 2011/0200485; already of record – hereinafter “Akutsu”).

Regarding claim 22, Pollack discloses the automated analysis device according to claim 13 above, comprising the specimen container buffer portion (Pollack; fig. 5, #220, [0078]).
Pollack does not disclose the specimen container buffer portion has a rotor structure, and the specimen containers are held radially on a concentric circle.  
However, Akutsu teaches the analogous art of an automated analysis device that analyzes specimens (Akutsu; fig. 1, [0028]) comprising a plurality of analysis units that analyze the specimens (Akutsu; fig. 1, #31, #32, [0032]), a specimen container buffer portion that holds a plurality of specimen containers holding the specimens (Akutsu; figs 1 & 2, #21, [0033]), a conveyance device that delivers the specimen containers held in the specimen container buffer portion to the analysis units (Akutsu; #13, [0033]), wherein the specimen container buffer portion has a rotor structure, and the specimen containers are held radially on a concentric circle (Akutsu teaches a buffer portion with samples held radially on a concentric circle that are transferred to line 13; figs. 1 & 2, #21, [0032-0033].  Therefore, the buffer portion must comprise a rotor in order to transfer a sample rack in the buffer portion to the transfer line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buffer portion of Pollack with the buffer portion comprising a rotor structure, wherein the specimen containers are held radially on a concentric circle, as taught by Akutsu, because Akutsu teaches the buffer portion having a rotor structure and the specimen container held radially on a concentric circle can additionally be configured to store calibrator and a precision control sample; [0033], thereby allowing the automatic analyzer to accomplish precision control even if the operator does not perform an operation of inputting a precision control sample at the rack input of the analyzer; [0010-0012]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pollack and Akutsu both teach the analogous art of an automated analysis device that analyzes specimens (Akutsu; fig. 1, [0028]) comprising a plurality of analysis units that analyze the specimens (Akutsu; fig. 1, #31, #32, [0032]), a specimen container buffer portion that holds a plurality of specimen containers holding the specimens (Akutsu; figs 1 & 2, #21, [0033]), and a conveyance device that delivers the specimen containers held in the specimen container buffer portion to the analysis units (Akutsu; #13, [0033]). 

Regarding claim 23, modified Pollack teaches the automated analysis device according to claim 22 above, wherein the plurality of analysis units are arranged to the conveyance device at an interval of 90 degrees (Pollack; fig. 5, #206A, #206, & 206B are 90 degrees from the left and right sides of analysis units #205A, #205, and #205B).

Response to Arguments
Applicants arguments filed on 08/24/2022 have been fully considered but were not found persuasive.

Applicants argue on pages 6-9 of their remarks that Pollack does not teach or suggest the amended language “the specimen containers are delivered from the analysis units to the specimen container buffer portion in response to the analysis units receiving the synchronization signals only in a case in which the control portion received the delivery request prior to outputting the synchronization signals.  The examiner respectfully disagrees with applicants arguments.  Pollack discloses that individual analysis units can implement efficiency techniques, such as parallelism or processing multiple samples within a cycle, to maximize throughput, even when the number of tests-per-sample varies from an expected amount; [0075] and that the buffer 220 stores analyzed samples after being processed by the analysis units [0078].  Accordingly, the control portion outputs synchronization signals and the specimen containers are delivered from the analysis unit to the specimen container buffer portion in response to the analysis units receiving the synchronization signals.  Each analysis unit uses a virtual queue to facilitate processing of the samples; fig. 11, [0179].  The controller schedules samples within the various queues, including adding or removing samples, the controller can determine which samples will be available for processing within the next two system cycles; [0181].  Accordingly, the control portion receives the delivery request prior to outputting the synchronization signals.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Luoma, II et al. (US 2002/0169518) discloses an automated analysis device comprising a plurality of analysis units and a control portion programmed to transport racks to various analysis units based on predetermined priority.
Tatsutani (US 2012/0107793) discloses an automated analysis device and method of measurement order and transport control process of samples.

Allowable Subject Matter
Claims 13, 15-18, and 20-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the examiner’s statement of reasons for allowance:
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automated analysis device comprising a plurality of analysis units, a conveyance device that delivers specimen containers to the analysis units, and a control portion configured to output synchronization to all of the plurality of analysis units at different timings, the different timings of the synchronization signals are determined based on a length of a delivery process of each of the specimen containers to each analysis device, and the length of each delivery process is equal to the shortest analysis cycle divided by a total number of the analysis units in the automated analysis device, wherein the control portion is configured to space out the different timings of the synchronization signals output to each of the plurality of analysis units based on the total number of the analysis units, and in a case where a respective delivery process for respective specimen containers to a respective analysis unit does not occur, the control portion is further configured to output a subsequent synchronization signal to a subsequent analysis unit immediately after a period assumed to be required for the respective delivery process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798